Levy, J.
This motion for summary judgment is granted to the extent of striking out the answer and directing an assessment of damages. If a counsel fee had been awarded in the divorce action, the amount thus fixed would constitute the full measure of the husband’s obligation to pay for the legal services rendered to his wife in defense of the divorce action. As no counsel fee was awarded, however, the present action may properly be maintained. (See Elder v. Rosenwasser, 238 N. Y. 427, 432.) Settle order.